452 F.2d 417
72-1 USTC  P 9104
Harold GRADSKY and Bertha Gradsky, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 71-1031.
United States Court of Appeals,Fifth Circuit.
Dec. 3, 1971.

Sidney A. Soltz, Miami, Fla., for petitioners-appellants.
Johnnie M. Walters, Asst. Atty. Gen., Eugene F. Colella, Atty., Tax Div., U. S. Dept. of Justice, K. Martin Worthy, Chief Counsel, Internal Revenue Service, Meyer Rothwacks, Atty., Tax Div., Richard W. Perkins, James H. Bozarth, Attys., U. S. Dept. of Justice, Washington, D. C., for respondent-appellee.
Before GODBOLD, SIMPSON and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal is from the decision of the Tax Court1 finding in favor of the Commissioner on petitions by appellants for redetermination of income tax and additions to tax for taxable years 1958 through 1962.  The only issue raised on appeal is whether Harold Gradsky received taxable income in the form of funds channelled to him from two family corporations, Fidelity Investment and Loan Associates, Inc.  (taxable years 1960 and 1961) and Gulf Intercontinental Finance Corp., Ltd.  (taxable year 1962), consisting in large part of purported loans.


2
We agree with the conclusion of the Tax Court that appellants did not carry the burden of demonstrating error in the presumptively correct determinations made by the Commissioner.  The decision of the Tax Court is affirmed.



1
 29 T.C.M. 181